Case 7:19-cr-00042-KMK Document 14 Filed 05/15/19 Page 1 of 5

THE 399 KNOLLWOOD ROAD, SUITE 220
———S SSS SSS WHITE PLAINS, NEW YORK 10603
Tel: 914.997.0555
Fax: 914.997.0550

35 Worth Street

LAW FIRM New York, NY 10013

Tel: 646.398.3909

May 15, 2019
Via ECF and Facsimile

Judge Kenneth M. Karas

U.S. District Courthouse, Southern District
300 Quarropas Street

White Plains, New York 10601

Re: United States v. Anthony Marraccini
Docket No. 19-cr-0042 (KMK)

Dear Judge Karas:

Enclosed herein please find a statement from my client, Anthony I. Marraccini,
for your consideration in determining sentence, which is scheduled for tomorrow, May

16, 2019 at 2:00 pm.

Thank you for your time and consideration of this matter.

Very truly yours,
_— '
Andrew C. Quinn, Esq.
ACQ:jg
Enclosure

cc: AUSA James McMahon (via ECF and email)
Kerry Lawrence, Esq. (via ECF and email)
Dawn Bordes (via email)

www.quinnlawny.com
Case 7:19-cr-00042-KMK Document 14 Filed 05/15/19 Page 2 of 5

May 14, 2019

Judge Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10603

Dear Judge Karas,

Words cannot describe the regret | feel for putting myself and my family in this horrible
position of embarrassment and failure. Without question | accept full responsibility for
my actions and inaction which brought me here today. Furthermore, | am sorry to be a
burden on you and the Court.

Unfortunately for me, you don’t know the person | am and was as a Police Officer,
family man and friend. | felt it was important to try and give you some background on
me and relate some of my life experiences to you so you can appreciate how extremely
remorseful | am.

From a very young age public service took over my life and was a distraction to my
education. | was very involved in the fire department and community. My niche and
desire was public service. So much so that | was a founding member of the volunteer
ambulance corps and instrumental in supplying 24 hour volunteer ambulance services
to the community. | spent many overnight shifts in somewhat undesirable locations to
ensure the ambulance was staffed. On many occasions no one was available for shifts
and | had to take the ambulance home with me just to make sure we could get the
ambulance to calls. Being a police officer wasn’t my first thought at that time but when |
was hired as a patrolman in Harrison it sparked a real passion in me.

My job as a police officer was always my first priority and as a young patrolman |
learned very quickly that people, especially those in need, relied on your every word
and action to get them through a bad time. | found myself at 20 years old having very
little formal education giving advise, guidance and hope to much older people. | learned
than how serious my job really was.

While | was police chief, | had very important cases and a community that needed my
attention and | could not let the department down because of my issues. Clearly these
issues were my fault and no one else should be penalized for my mistakes. | always
took my professional responsibilities very seriously. My job | equated to pushing a train.
It was certainly heavy but the job had to get done professionally, justly and fairly,
keeping in mind our goal was to help all people. | would like to believe that this was
accomplished every day under my command.

Several years ago, we were investigating two drug overdose fatalities involving two
young adults. Very senseless and tragic circumstances and to say the least very
Case 7:19-cr-00042-KMK Document 14 Filed 05/15/19 Page 3 of 5

complicated cases. As always, | made it my focus to find the truth. Not necessarily to
make arrests, because to me the truth of an event (especially of this nature) was
important in order to help the surviving family members cope with the crushing reality. |
always had a different mind set about law enforcement than most and | spent just as
much time and effort in proving a person was innocent as | would someone’s guilt. Of
course we had overdose cases, but these two were troubling because they were back
to back and | could see that something was poisoning these kids.

While comforting the devastated families, | pushed the investigators. | developed a plan
and soon enough we had one of the drug dealers who sold the narcotics to these kids in
custody and executed search warrants in New York City. We put together a solid case
which clearly demonstrated that this drug dealer was selling what he knew to be lethal
drugs while knowing that addicts would flock to a dealer if they knew he had powerful
heroin to get them high. This wasn’t powerful heroin; this drug was laced with Fentanyl.
We identified the dealer's trade mark and linked him to other possible deaths.

One of our victims was a young girl who was an artist who had amazing abilities, sadly
she struggled with addiction. Her parents were heartbroken searching for answers. |
provided them those answers with certainty. The drug dealer was within our custody
and so was the friend that watched her die. The Greer’s are wonderful and strong
people who inspired me to help others like their daughter. Not that | wasn’t helping, it
just did not seem like enough. | had helped dozens of kids battle addictions. Some we
lost but most we won and this problem was growing fast. In the Greer’s frustration they
begged me to seek further justice and arrest the dealer and the friend who watched
their daughter die, for homicide. While | may not have gotten all the results | wanted |
did get answers for the families, arresting all parties involved with the two
overdose/poisoning deaths, and | became inspired to help people with addictions.

| publicly launched Operation HOPE, an innovative program directed at letting addicts
voluntarily come forward without fear of prosecution or arrest to get the help they
needed, with the Greer family at my side. There was a young man, Phillip Chasin, a
good kid who struggled with addiction problems. For many years, probably his entire
teen age life and into his 20’s Phillip had problems and times was violent. | would
frequently go to his home at all hours of the day and night when his father would call me
for help. Finally, with my help Phillip turned his life around and started a program to
help others suffering from their addictions.

Phillip, who had started a rehabilitation facility, was the one that provided me the
resources to start operation HOPE. Any person, no matter where you were from could
walk in to the police station, turn in your drugs with no questions asked or fear of
prosecution and Phillip guaranteed me they would get treatment at his facility at no cost,
even if they did not have insurance. What a homerun, thanks to a boy | took time to care
about. | became friendly with Phillip’s dad, who unfortunately passed away
unexpectedly before he could see Phillip’s real success.

Most disappointing for me is the toll this has had on my family, | should have put them
first but at that time my life and purpose was the police department and helping people.
Case 7:19-cr-00042-KMK Document 14 Filed 05/15/19 Page 4 of 5

Added to my many regrets was leaving my mom the night she died to go to work. | have
hundreds of stories where | have helped people successfully. | also have tried to help
unsuccessfully but | gave every ounce of me 100% of the time to make a positive
difference. Although I tried my hardest sometimes it didn’t work. There were some lives
| could not save. Having kids die in my arms and seeing the most horrific crime scenes
haunts me to this day. | fixed most everything for people but sadly could not fix a broken
heart.

The most disturbing ripple effect arose because | was no longer Chief for the people
who counted on me. Two instances stand out the most. The first was Alex, a young man
from Larchmont who | was helping fight his addiction. He was a nice young man
suffering from a disease. Alex appeared on the news with me and other members of the
police department to help bring awareness to this problem. He would have been the
first candidate for operation HOPE but | was not there to help. After | left the
department, the Harrison Police arrested Alex for a petit larceny and tried to force him to
cooperate. Obviously, no one else took the time to know or want to help Alex. Simply,
Alex was not the type of kid to cooperate and he needed help. It is my understanding,
that because of his lack of cooperation they sent Alex to the County jail for the petit
larceny. Unfortunately, Alex hung himself in jail. | feel horrible for his family. Even
though they were not from Harrison their son was important to me.

| am sure there are more negative ripples but the second incident is a positive one. |
did save a boy from drowning in a pool while suspended from my job. | for sure would
not have been at that location if | was working. The boy’s father and family were
overjoyed and most grateful to me for my efforts.

The justice system | envisioned was not black and white. | was able to know and learn
about the victims and their families as well as the suspects. | was fortunate in that
regard because it gave me a tremendous opportunity and desire to learn about people
and increased my law enforcement skills. This learning helped me do my job better but |
also became emotionally invested in the people | interacted with. | sincerely felt the pain
and shared the tears for victims and their families, people suffering great loss and even
criminals whose lives were less fortunate. The emotional interest and burden | took on
as a police officer was very difficult at times for me and at times had a negative impact
on my own family. Although these feelings for people were burdensome, | felt
compelled to do everything in my power to help people and | had that ability as a police
officer and more so as Chief. | always felt that having a badge and gun did not make
you better than anyone else but it charged you with an undeniable duty to help people.
After all, that’s what being a police officer is truly about, helping people no matter who
they are, with no preconceived judgments or prejudice.

Having worked my entire adult life to establish a reputation for honesty, integrity and fair
dealing with people, | now find that through my actions alone | have undermined and
tarnished that reputation. | have lost the one job where | felt | could make a positive
difference in peoples’ lives and will never have the opportunity to make those
contributions again. During this time | have had to deal with the care and death of both
my parents; the untimely death of my wife’s brother at age 47; and the death at an early
Case 7:19-cr-00042-KMK Document 14 Filed 05/15/19 Page 5 of 5

age of two of my closest friends. | have embarrassed my family and caused my wife and
5 children sorrow and heartache. To say | am a destroyed person understates how | feel
. If |am incarcerated, | do not know how my wife and 5 children will survive. What |
have done will never happen again. | hope that in viewing the totality of the
circumstances and the up to now positive contributions | have made, the Court might
find it appropriate to be lenient in imposing a sentence upon me.

Thank you for reading and considering this letter.

Very respectfully,

LIG4

Anthony |. Marraccini
